DETAILED ACTION
This action is in response to communications filed 9/27/2022:
Claims 1-5, 8-13, and 15-20 are pending
Claims 6-7 and 15 are cancelled
35 USC 101 rejection is withdrawn
Double patenting rejection is maintained

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16606276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Regarding claim 1, 16606276 teaches an information processing device (claim 1, a signal processing device), comprising
circuitry configured to
determine one or more parameters constituting metadata of an audio object on a basis of one or more pieces of attribute information of the audio object (claim 1, a priority information generation unit configured to generate priority information about an audio object on a basis of a plurality of elements expressing a feature of the audio object),
wherein the attribute information includes information indicating a sound source kind of the audio object (claim 12, wherein the element is information indicating an attribute of a sound of the audio object); and
adjust a distribution of the parameters of a plurality of audio objects (claim 10, wherein the element is spread information).
The remaining independent and dependent claims can similarly be rejected using one or more of the claims of the reference application (whether alone or in combination).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.
Applicant argues that Chon in view of Malak fail to teach “wherein the attribute information includes information indicating a sound source kind of the audio object and adjust a distribution of the parameters of a plurality of audio objects” (remarks pg. 8). Applicant further argues that “Malak does not describe adjusting a distribution of parameters of audio objects on the basis of attribute information…”; “Malak is silent with regard to sound source kind and describe only the generation of loudness metadata”; “Malak cannot reasonably be interpreted as adjusting a distribution of parameters.”(see remarks pg. 8).
The Examiner respectfully disagrees. First, Chon and Malak both describe attribute information that indicates a type of sound source kind. As pointed out by the applicant, sound source kind may indicate the kind of sound source such as vocal, drums, guitar, etc. Chon, ¶166, explicitly describes that metadata can include a type information which indicates a type of the audio object (i.e. dialog, commentary, background sound, etc.). Similarly, Malak also acknowledges that an audio object may have metadata describing the type of audio object such as instrument, effect, music, background, etc. (¶23). As stated in the previous office action, Chon describes that audio object signal may include information indicating the type of object audio signal (¶166, 168) and discloses an audio system that includes an information analyzer to analyze the input signal for its attribute such as gain, position, etc. [¶8-9]). In addition, Malak also describes that “an audio object is one or more audio waveforms with dynamic or static object specific metadata that describes certain characteristics of those waveforms. These characteristics may include positional location in three-dimensional (3D) space at a given point in time, measured loudness values, the nature of the object (such as an instrument, effect, music, background, or dialog), dialog language, how to display the object, and metadata in the form of instructions on how to process, to render, or to playback the object.” (¶23). 
Further, the current claim amendments describe an information processing device comprising circuitry configured to determine…and adjust a distribution of the parameters of a plurality of audio objects. It fails to state that “adjusting a distribution of parameters of audio objects on the basis of attribute information…” as argued. 
Lastly, Malak does indeed describe “adjusting a distribution of parameters.” As already stated above, Malak explicitly states that audio objects include metadata that not only describe a type of object but also instructions on how to process, render, or playback the audio object. ¶59 describes that an audio object can have parameters such as a distance, elevation, and azimuth with respect to a user’s head. These parameters all affect how the object will be perceived by the user. ¶73 describes a user may add, delete, or change the audio objects. ¶74 teaches that the object metadata includes positional data of the object with respect to a reception point (i.e. user’s head). By changing the parameters such as distance, elevation, and azimuth of the audio object signals, the “distribution” is indeed adjusted and the audio scene is adjusted accordingly. 

Claim Objections
Claims 9-13 are objected to because of the following informalities:
Claims 9-13 are dependent upon either claim 6, which is cancelled, or another claim that depends on the now-cancelled claim 6. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 12-13, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al (US20180359586, hereinafter “Chon”) in view of Malak et al (US20150245153, hereinafter “Malak”).
Regarding claim 1, Chon teaches an information processing device (abstract, audio apparatus), comprising 
circuitry (¶172, processor) configured to
determine one or more parameters constituting metadata of an audio object on a basis of one or more pieces of attribute information of the audio object (¶166, 168, audio object signal may include information indicating the type of object audio signal and audio system includes information analyzer to analyze the input signal for its attribute such as gain, position, etc. [¶8-9]),
wherein the attribute information includes information indicating a sound source kind of the audio object (¶166, type information include dialog, commentary, background sound, etc.);
Chon fails to explicitly teach adjust a distribution of the parameters of a plurality of the objects.
Malak teaches adjust a distribution of the parameters of a plurality of the objects (¶29, Fig. 6, renderer may determine an average loudness [loudness/gain being a parameter] for each object signal to compare against a target value [i.e. for various regulations]; ¶61, audio scene comprising a plurality of audio objects is changed with respect to adding, deleting, modifying of any objects as well as on a basis of user movement causing a change in user positioning and orientation changes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio system (as taught by Chon) and metadata processing system (as taught by Malak). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of analyzing audio object metadata against a target value in order to conform to local broadcasting guidelines (Mala, ¶29).
Regarding claim 2, Chon in view of Malak teaches wherein the one or more parameters includes position information indicating a position of the audio object (Chon, ¶23-24, audio information can include distance information).
Regarding claim 3, Chon in view of Malak teaches wherein the one or more parameters includes a gain of an audio signal of the audio object (Chon, ¶23-24, audio information can include gain information).
Regarding claim 4, Chon in view of Malak teaches wherein the attribute information includes information indicating a type of the audio object (Chon, ¶21, 168, audio object may include information indicating the type of audio object).
Regarding claim 5, Chon in view of Malak teaches wherein the attribute information includes priority information indicating a priority of the audio object (¶167, metadata can include priority information).
Regarding claim 8, Chon in view of Malak teaches wherein the sound source kind is information indicating a musical instrument, a voice part, or a gender of a voice (Chon, ¶166, information can include type of object signal such as vocal or instrument).
Regarding claim 9, Chon in view of Malak teaches wherein the attribute information includes information indicating an acoustic effect applied to an audio signal of the audio object (Chon, ¶166, information can indicate whether the object audio signal is a sound effect signal).
Regarding claim 12, Chon in view of Malak teaches wherein the attribute information includes information regarding an attribute of a content constituted by the audio object (Chon, ¶166, information can include indication of type of audio signal [such as dialogue or commentary]).
Regarding claim 13, Chon in view of Malak teaches wherein the information regarding the attribute of the content includes a genre of the content or the number of the audio objects constituting the content (Chon, ¶166, 168, information can include indication of type of audio signal [such as dialogue or commentary]; user can specify which audio stream [by type] to add/remove).
Regarding claim 15, Chon in view of Malak teaches wherein the circuitry is configured to adjust the distribution by adjusting variance or a mean of the parameters (Malak, ¶29, 68, audio object signals may be analyzed to determine an average power or loudness of each signal; the apparatus may determine a loudness metric offset based on a comparison between the loudness metric and a target loudness metric).
Regarding claim 16, Chon in view of Malak teaches wherein the circuitry is configured to adjust the distribution so that the variance or the mean of the parameters includes a value determined for the number of audio objects constituting the content, a content producer, or a genre of the content (Malak, ¶29, 40, Fig. 3, audio system allows content creators to measure and reference values for payload loudness to ensure content meets standards/guidelines).
Regarding claim 19, it is rejected similarly as claim 1. The method can be found in Chon (¶2, method).
Regarding claim 20, it is rejected similarly as claim 1. The medium can be found in Chon (¶42, medium).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al (US20180359586, hereinafter “Chon”) in view of Malak et al (US20150245153, hereinafter “Malak”) in further view of Kraemer et al (US20130202129, hereinafter “Kraemer”).
Regarding claim 10, Chon in view of Malak fail to explicitly teach wherein the acoustic effect includes a reverberation effect.
Kraemer teaches wherein the acoustic effect includes a reverberation effect (¶63, audio object attributes can include the reverberation effect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio device (as taught by Chon in view of Malak) to analyze input audio signals for various audio attributes including reverberations (as taught by Kraemer). The rationale to do so is to be able to identify and modify specific attributes for audio signals to the user’s desires as well as providing quality of life/improvement in listening experience for the user.
Regarding claim 11, Chon in view of Mala in further view of Kraemer teaches wherein the attribute information includes information regarding a sound pressure (Malak, ¶24, loudness is affected by sound pressure level) or a pitch of an audio signal of the audio object (Kraemer, ¶63, audio attributes can include a roll-off which is the rate of signal level/sound pressure decay).


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al (US20180359586, hereinafter “Chon”) in view of Malak et al (US20150245153, hereinafter “Malak”) in further view of Collins (US20110283865).
Regarding claim 17, Chon in view of Malak fail to explicitly teach wherein the circuitry is configured to determine the parameter by a decision tree that inputs the attribute information and outputs the parameter.
Collins teaches wherein the circuitry is configured to determine the parameter by a decision tree (¶38, known sound classification algorithms to automatically categorize an input based on the input’s various parameter(s) and determine an outcome) that inputs the attribute information and outputs the parameter (¶39, quantifiable attributes are used to “tag” input audio files based on said attributes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio system (as taught by Chon in view of Malak) such that it employs an automated sound classification system (as taught by Collins). The rationale to do so is to apply various “tags”/icons to the audio streams so the user can more easily alter their listening experience by quickly glancing at various icons of various audio streams instead of having to read the descriptions for the audio streams.
Regarding claim 18, Chon in view of Malak in further view of Collins teaches wherein the decision tree is learned for each genre of content constituted by the audio object or for each content producer (Collins, ¶38, sound elements can be defined manually by someone skilled in the art such as a sound engineer or use sound classification algorithms to automatically categorize sound effects occurring in the multimedia content).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651